Citation Nr: 0010082	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In January 2000, the veteran and his wife gave appeared at a 
video conference hearing and gave testimony before the 
undersigned member of the Board.  


REMAND


The veteran seeks an increased evaluation for his service-
connected PTSD.  At his recent hearing before the undersigned 
member of the Board, the veteran reported that he was 
undergoing treatment about every two weeks at a clinic in 
Portsmouth and that he was seeing Dr. Bowen at the 
Chillicothe, Ohio VA facility.  The veteran's representative 
has requested that records of recent treatment be obtained 
for the record.  The veteran's representative has also 
pointed out that the veteran was last examined by VA in 1997, 
and a current evaluation was requested.  In addition, the 
veteran has testified that he began receiving Social Security 
benefits in 1996 based on disability including PTSD.  Copies 
of the SSA decision and records have not been associated with 
the claims file.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court" ) has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his psychiatric 
disability since 1997.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  

2.  The veteran should be requested to 
provide the address of the SSA office 
which granted him disability insurance 
benefits together with the date of the 
favorable decision.  The RO should 
obtain, through the appropriate office of 
the SSA, copies of all medical records 
which were considered as the basis for 
the grant of disability insurance 
benefits as well as a copy of the 
decision.  All records obtained should be 
associated with the claims file.

3.  The RO should schedule the veteran 
for an examination by a board certified 
psychiatrist, if available, to evaluate 
the veteran's service-connected PTSD.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review.  A complete history should be 
taken and the veteran's complaints should 
be documented.  The examiner should 
indicate the veteran's overall 
psychological, social, and occupational 
functioning due to his service-connected 
psychiatric disability using the Global 
Assessment of Functioning (GAF) Scale, 
including a definition of the numerical 
code assigned in accordance with the 
Psychiatric Associations DSM IV.  All 
indicated tests and studies should be 
performed.  An opinion concerning the 
veteran's employability should also be 
given.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

4.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected PTSD.    


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




